Citation Nr: 0942718	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  00-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as "nervous condition"), to 
include major depression and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey.

In March 2004, this matter was remanded to the RO via the AMC 
for due process considerations, to issue the Veteran notice 
letters compliant with VCAA requirements, to obtain VA, 
private treatment, and Social Security Administration 
records, and to afford the Veteran a VA psychiatric 
examination.

In December 2006, this matter was again remanded to the RO 
via the AMC for due process considerations, to issue 
additional notice compliant with VCAA, to request detailed 
stressor information from the Veteran and to attempt to 
verify any claimed stressors with JSRRC, and to afford the 
Veteran a new VA psychiatric examination based upon any 
verified stressors.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed RO decision of February 1979 denied service 
connection for residuals of ankle sprain and residuals of 
injury to other ankle.

2.  An unappealed RO decision of November 1980 found that no 
new and material evidence had been submitted to reopen a 
claim of service connection for a left ankle disability.

3.  Evidence of record received since the February 1979 and 
November 1980 decisions that pertains to the Veteran's claim 
for a bilateral ankle disability is new and material.

4.  The competent evidence, overall, indicates that the 
Veteran does not have a bilateral ankle disability incurred 
in or related to service.

5.  It is as likely as not that the Veteran has PTSD as a 
result of his service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for a bilateral ankle disability has been 
submitted and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Service connection for a bilateral ankle disability is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009). 

3.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO originally denied the Veteran's claim for service 
connection for residuals of injures to both ankles in a 
February 1979 rating decision.  An RO letter gave the Veteran 
notice of this denial and of his appellate rights, but he did 
not perfect an appeal.  Therefore, that rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The RO declined to reopen a claim of service connection for a 
left ankle disability in a November 1980 rating decision, 
finding that no new and material evidence had been submitted.  
The Veteran did not appeal this decision; so it became final, 
as well.  Id. 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his petition to reopen this claim in 
January 1999.  For claims filed prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).   

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's February 1979 and November 
1980 decisions includes VA and private treatment records, 
statements submitted by the Veteran indicating medical 
treatment, and a VA joints examination conducted in April 
1999.

Under the requirements stated above for reopening claims, the 
medical records are considered new and, arguably, material 
evidence (this evidence will be addressed below).  The claim 
for service connection for a bilateral ankle disability is 
therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran. 

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

3.  Bilateral ankle disability

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through February 2006.  There are 
complaints of the left ankle giving out in March 1997 and 
complaints of pain in the ankles that increases with changes 
in the weather since January 1999, many years after service.  
However, there is no diagnosis of an ankle disability. 

The STRs indicate that the Veteran tripped and sprained an 
ankle in November 1976.  The records do not specify which 
ankle.  The injury was treated with an ice pack and an ace 
wrap.  No chronic diagnosis of either ankle was made.  The 
Veteran complained of swollen ankles due to flat feet at 
discharge from service in April 1978.  Clinical evaluation of 
the lower extremities was normal.  

The Veteran was considered for his in-service ankle injury in 
1979 by the RO.  After this, the Veteran complained of the 
left ankle giving out in March 1997.  The first complaint of 
pain regarding the ankles was in January 1999 when filing 
this claim, in which the Veteran claimed that he injured both 
ankles while performing drills on the U.S.S. Constellation.  

The Veteran was afforded a VA joints examination in April 
1999.  He complained of pain and reported that he could not 
run or do prolonged walking or standing.  The Veteran 
reported swelling of the ankles on and off and increased pain 
with changing weather.  Upon physical examination, the 
examiner noted moderate edema of the left ankle.  Range of 
motion was 0 to 30 degrees of flexion on the left and 0 to 25 
degrees of flexion on the right; and 0 to 20 degrees of 
extension on both sides.  X-rays of the ankles indicated no 
evidence of acute fracture or dislocation and the joint 
spaces were maintained.  The examiner diagnosed 
osteoarthritis of both feet, pes planus, and calcaneal 
enthesophytes.  There was no diagnosis regarding either 
ankle.

Although the record shows evidence of an in-service injury 
and complaints of pain and swelling in the ankles, service 
connection cannot be granted if there is no present 
disability.  38 C.F.R. § 3.303.  The Court has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

While the April 1999 VA examination did not diagnose a 
disability in the bilateral ankles, there was some limitation 
of motion in both ankles and swelling in the left ankle.  
Normal ankle plantar flexion is 0 to 45 degrees; and normal 
ankle dorsiflexion is 0 to 20 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  Nonetheless, even with evidence of a 
current bilateral ankle condition, based on the post-service 
treatment records, there is nothing in the record to indicate 
a connection between the problems cited beginning in 1997 and 
service that ended 19 years earlier.  See Maxson v. Gober, 
supra (holding that it was proper to consider the Veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints).

The Veteran genuinely believes that he has a bilateral ankle 
disability as a result of his service.  His factual 
recitation as to symptoms is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of a bilateral ankle disability and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the opinion provided by the medical 
professional who found that the Veteran did not have any 
present bilateral ankle disability based on x-ray 
examination, as well as the lack of medical treatment or 
complaints on medical records since service and the 19 years 
before the Veteran indicated a problem with the ankles.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral ankle disability.  There is simply 
no indication of any connection between service and the 
current problem years after service except the Veteran's 
statements, and the post-service medical record is found to 
provide evidence against such a finding, outweighing the 
Veteran's contentions.  

4.  Psychiatric disorder, to include PTSD

The Veteran filed a service connection claim for "nervous 
condition," which the RO has regarded as a claim for a 
psychiatric disorder to include major depression, based upon 
the Veteran's diagnoses.  The Veteran's diagnosis in the 
treatment records varies from a mood disorder to PTSD to 
multiple diagnoses concurrently.  Because the acquired 
psychiatric disorder is intertwined with the Veteran's 
diagnosed PTSD, the Board is addressing the issues as one 
claim.  Thus, the claim will be addressed as one service 
connection claim for an "acquired psychiatric disorder", to 
include major depression and PTSD.

The Veteran has been diagnosed on various occasions with 
polysubstance abuse and dependence, dysthymic disorder, major 
depression, psychosis not otherwise specified, a personality 
disorder not otherwise specified, antisocial personality 
traits, borderline personality disorder, and PTSD.  Based on 
this evidence, the first requirement of service connection, 
that a current disability exists, is fulfilled.

The service treatment records (STRs) are silent for any 
complaints, treatments, or diagnoses of any psychiatric 
disorder, providing some evidence against this claim.

The Board notes that the evidence submitted indicates that 
the Veteran first complained of psychiatric difficulties in 
1980 upon entering a detox facility for cocaine and heroin 
abuse.  The Veteran was first diagnosed with dysthymic 
disorder in February 1996.  

The Veteran was first afforded a VA psychiatric examination 
in May 2001, pursuant to this claim.  The examiner diagnosed 
major depression, opioid dependence in remission, and 
antisocial personality traits.  The Veteran reported seeing a 
colleague jump off of the ship on which they were both 
stationed and seeing another colleague fall off a ladder and 
become seriously injured.  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The Veteran served on board the U.S.S. Constellation in the 
West Pacific from 1976 to 1978.  The evidence, including the 
medals and commendations awarded to the Veteran, does not 
demonstrate that the Veteran was engaged in combat with the 
enemy.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Due to the Veteran's lack of combat 
indicated in the service records, or any other objective 
record, his testimony alone is insufficient proof of a 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran has cited two in-service stressors.  He reported 
that in August 1977, the U.S.S. Constellation was tendered 
off the coast of Thailand for a few days, requiring 
individuals to take small tender boats back and forth to 
shore.  The Veteran stated that he witnessed two intoxicated 
sailors try to jump to climb the ropes to get onboard the 
Constellation and miss, causing them to fall into the ocean.  
He also reported that in February or March 1977, while off 
the coast of San Diego, California, he witnessed a colleague 
standing on the ledge at the tail of the ship who then jumped 
overboard to commit suicide and disappeared.

In response to a CURR request, the 1977 command history of 
the Constellation was reviewed.  The history confirmed that 
while the ship was underway on a Western Pacific deployment, 
three men went overboard.  Two men were rescued by task group 
helicopter and the third man was lost at night while the 
Constellation was in transit to the Western Pacific.

This evidence appears to verify at least one of the Veteran's 
claimed stressors as described.  The Veteran thus meets the 
second criterion for service connection for PTSD, that of 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  

The first diagnosis of PTSD was in December 2005, in a VA 
psychiatric examination.  The Veteran reported seeing blood 
shed while in the Philippines and witnessing his colleagues 
being attacked by locals for visiting local prostitutes.  The 
examiner diagnosed PTSD with moderately severe symptoms.  The 
examiner stated, "Please note it is as likely as not that 
the patient's PTSD and depression are related to his 
experiences in service."

The Veteran was afforded another VA psychiatric examination 
in September 2009.  He reported the same two stressors 
described above regarding an individual who jumped overboard 
and another who slipped and fell into the ocean while trying 
to claim aboard the ship.  The examiner opined that one of 
the two events described is a match for the Veteran's 
verified stressor.  The examiner concluded that the Veteran 
does meet the diagnostic criteria for PTSD based upon his 
vivid recollection of events associated with a man jumping 
overboard during his tour of duty in service.  

The examiner cautioned that the Veteran's PTSD symptoms are 
dramatically overshadowed by the Veteran's history of 
substance abuse and dependence, noting that there is no nexus 
between the substance problems and the Veteran's military 
service.  The examiner explained that the polysubstance abuse 
preceded PTSD and is in no way connected to those symptoms.  
As a consequence, the examiner diagnosed the Veteran with 
chronic PTSD of extremely mild severity, the symptoms of 
which do not appear to have an observable impact on the 
Veteran's overall life.  The examiner assigned a Global 
Assessment of Functioning score of 65 with regard to PTSD and 
a separate GAF score of 40-49 with regard to the diagnosis of 
polysubstance dependency and abuse.  

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the Veteran's 
stressor as described will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  Accordingly, entitlement to service 
connection for PTSD is warranted.  

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2000, March 2001, March 2004, March 
2005, February 2007, June 2009, and September 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records through February 2006 
and SSA records and the Veteran provided private treatment 
records and stressor statements.  The Veteran was afforded VA 
examinations in April 1999, May 2001, December 2005, and 
September 2009.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a bilateral ankle disability, 
therefore the claim is reopened.

Service connection for a bilateral ankle disability is 
denied.

Service connection for PTSD is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


